Citation Nr: 0120493	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-23 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied, inter alia, service connection for post-traumatic 
stress disorder (PTSD) and bilateral hearing loss.  The 
veteran duly appealed the RO determination with respect to 
these issues.  

Then, by November 2000 rating decision, the RO granted 
service connection for PTSD and assigned an initial 100 
percent rating, effective January 8, 1996.  The grant of 
service connection for PTSD constitutes a full award of the 
benefit sought on appeal with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there 
is no jurisdiction-conferring notice of disagreement as to 
the down-stream elements of compensation level or effective 
date for this disability, those potential issues are not now 
in appellate status.  Id. at 1158.

In connection with his current appeal, the veteran requested 
a personal hearing before a member of the Board at the RO.  
By April 2001 letter, however, he withdrew his request.  
Therefore, the Board will proceed with consideration of the 
claim based on the evidence of record.

It is noted that in the June 1997 rating decision referenced 
above, the RO also denied the veteran's claims of service 
connection for neck and back disabilities.  In August 1997, 
on a VA Form 9, he disagreed with the RO's decision in this 
regard.  However, as a Statement of the Case addressing these 
issues has not yet been issued, they are not currently in 
appellate status.  See 38 U.S.C.A. § 7105(a) (An appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant).  Thus, additional action 
by the RO is required with respect to the issues of service 
connection for disabilities of the neck and back, as set 
forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

FINDING OF FACT

A bilateral hearing loss disability was first objectively 
identified approximately 50 years after the veteran's service 
separation, a time too remote from service to conclude that 
it is etiologically related to such service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may such disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C. § 5103 (West Supp. 2001)).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)).

In this case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.  Regarding VA's duty to 
notify, the Board finds that the discussions in the rating 
decision, Statements of the Case, and various letters from 
the RO informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

With respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board 
initially notes that it appears that the veteran's service 
medical records are, unfortunately, unavailable.  The record 
reveals substantial efforts by the RO to obtain these 
records, including several requests to the National Personnel 
Records Center (NPRC).  The RO has also attempted to obtain 
alternative medical records to support the veteran's claim.  
However, the NPRC has unambiguously informed the RO that the 
veteran's service medical and personnel records are not on 
file and that there are no alternative clinical records or 
Surgeon General's Office reports available. 

Based on the foregoing, it appears that further requests for 
service medical records for the veteran would be fruitless.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on VA's responsibility 
to obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  Hayre at 1331-32; see also McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
repeatedly informed the veteran of its inability to obtain 
them.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  Therefore, while the Board 
sincerely regrets that the veteran's service medical records 
are unavailable, it must find that VA has no further duty to 
him with respect to obtaining them.  

Regarding the post-service medical records, a review of the 
claims folder indicates that the RO has requested all 
relevant VA and private treatment records specifically 
identified by the veteran.  While he has indicated that he 
was treated on several occasions since his separation from 
service for symptoms pertaining to his ears, he has indicated 
that these records are no longer available, as the physicians 
who treated him are no longer in practice.  The veteran has 
not referenced any additional unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under the VCAA shall include providing a medical examination 
or obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(d)(1)).  In this case, 
the veteran was afforded a VA medical examination in 
September 1996.  In view of this medical examination report 
and the other evidence of record, the Board finds that VA has 
met or exceeded its obligations to the veteran under both the 
old and new criteria with respect to the duty to notify and 
assist.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board has also considered whether proceeding to 
adjudicate the veteran's claim of service connection for a 
hearing loss disability would prejudice him, as this claim 
was originally denied on the basis that it was not well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes that 
throughout the pendency of this appeal, the veteran has 
presented argument as to the merits of his claim.  The Board 
concludes that he has been accorded ample opportunity to 
fully present his claim.  He has also been given adequate 
notice as to what evidence he should present.  Thus, the 
Board believes that this Board decision is not prejudicial to 
the veteran.

I.  Factual Background

As noted above, the veteran had active service from September 
1944 to October 1946; unfortunately, medical and personnel 
records corresponding to his military service are 
unavailable.  

In April 1968, he filed an application for nonservice-
connected pension benefits.  His application is silent for 
notation of any ear disability, including hearing loss or 
ruptured eardrums.  Medical records submitted in support of 
his claim contain notations of numerous disabilities, 
including migraine headaches, anxiety, osteoarthritis, and 
duodenal ulcer disease; such records are entirely negative 
for abnormality pertaining to the ears, including hearing 
loss and ruptured eardrums.  

In June 1968, the veteran was afforded a VA medical 
examination in connection with his claim for nonservice-
connected pension benefits.  At that time, he had no 
complaint pertaining to his ears.  On examination, his 
external ear canals were normal, without discharge.  The 
examiner also indicated specifically that the veteran had no 
hearing loss.  

In a May 1969 private medical report from the veteran's 
internist a multitude of medical diagnoses were specified, 
but there was no mention of any ear or hearing problem noted 
clinically with respect to the veteran.  

On VA medical examination in September 1969, the veteran's 
ears were again normal, again no hearing loss was noted 
specifically, and he had no complaint of hearing loss or 
ruptured eardrums.  By March 1970 rating decision, the RO 
awarded him a nonservice-connected pension benefits.  

In January 1996, the veteran submitted a claim of service 
connection for PTSD.  In support of his claim, he submitted a 
letter from his then-spouse, who indicated that she had been 
married to the veteran since 1970.  She further indicated 
that the veteran had suffered from depression since his 
separation from service.  She also indicated that the veteran 
had ear problems and needed hearing aids.  The veteran also 
submitted VA clinical records dated from April to October 
1961; these records show treatment for low back strain, but 
are negative for notation of any hearing loss disability or 
ruptured eardrums.  

Also submitted by the veteran was a copy of a portion of a 
document which appears to be a service personnel record.  
This record indicates that the veteran participated in front 
line combat on Okinawa, including using an "M1 rifle 
browning automatic rifle, carbine, and hand grenades in . . . 
fighting."  

The RO then requested various treatment records specifically 
identified by the veteran.  In response to the RO, a private 
physician indicated in March 1996 that he treated the veteran 
in the late 1960s for heart disease and osteoarthritis.  He 
made no reference to any ear disorder, including hearing loss 
or ruptured eardrums.  

Private clinical records dated from January 1991 to October 
1996 show that the veteran was treated for several 
disabilities (unrelated to his hearing) during this period.  
In April 1996, he was hospitalized for treatment of a heart 
condition.  At that time, deafness was noted.  

In April 1996, the veteran stated that, in 1945, while in 
combat in Okinawa, his eardrums had ruptured, that medics had 
given him Vicks and cotton, and that he had severe earaches 
ever since.  In July 1996, he filed a claim of service 
connection for hearing loss. 

In September 1996, a private psychiatrist reported that the 
veteran stated he saw combat in Okinawa, and was in Japan and 
Nagasaki at the time of the atomic blast.  He also reported 
that his eardrums were "busted in the Army."  The examiner 
described the veteran as being "vague" and a "poor 
historian" and noted that he had no prior medical records to 
review.  The examiner further indicated that the veteran was 
unable to identify the name of the Governor or Vice President 
of the U.S.  The diagnoses included dementia and bilateral 
ear drum perforations (World War II). 

On September 1996 VA audiometric examination the veteran's 
right ear pure tone thresholds were 60, 60, 65, and 75 
decibels 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 55, 60, 65, and 75 
decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech discrimination ability was 64 percent 
correct in the right ear and 60 percent correct on the left.  
The impression was mild to severe sensorineural hearing loss 
with poor discrimination.  

In October 1997, the veteran testified at an RO hearing that 
in Okinawa, "they busted my both ears."  He further 
indicated that he had received no treatment other than cotton 
and some pills.  He stated that his ears continued to bleed 
after that time.  He also indicated current trouble hearing.  
His former spouse testified that he had severe ear aches for 
many years.  His representative theorized that the veteran's 
current hearing loss was attributable to his in-service noise 
exposure.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110.

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including a psychosis or an organic disease of the nervous 
system (sensorineural hearing loss), become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (2001), which 
provide that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6256-58 (2000).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

III.  Analysis

The veteran contends that he developed bilateral hearing loss 
in service as a result of acoustic trauma from weapons fire.  
He also states that he was treated on the battlefield for 
ruptured eardrums in service and has experienced constant 
earaches since that time.  

The veteran's statements regarding his in-service ear 
symptoms are certainly consistent with the circumstances, 
conditions, and hardships of combat service.  Moreover, it is 
noted that his statements regarding acoustic trauma are 
supported by his DD Form 214 which reflects that he served as 
a rifleman during World War II.  Based on the foregoing, the 
Board finds that it must be presumed that the veteran's 
bilateral hearing loss and ruptured eardrums were present in 
service.  38 U.S.C.A. § 1154(b); see also Vanerson v. West, 
12 Vet. App. 254 (1999); Wade v. West, 11 Vet. App. 302 
(1998); Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).

However, even assuming that the veteran experienced ruptured 
ear drums and symptoms of hearing loss in service, the Court 
has held that the provisions of 38 U.S.C.A. 1154(b) only 
provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Wade, 11 Vet. App. at 305.

In this case, the record conspicuously lacks contemporaneous 
notations of ear complaints or a medical diagnosis of 
bilateral hearing loss for many years after service, despite 
the veteran's current statements that he noticed symptoms of 
hearing loss and ear aches since service.  In fact, when the 
veteran was hospitalized by VA in 1961, no notations of 
hearing loss or ruptured eardrums were recorded.  Likewise, a 
private physician who treated the veteran in the 1960s noted 
that he had had heart disease and osteoarthritis at that 
time; however, the physician made no reference to any 
disorder of the ears, including hearing loss or ruptured 
eardrums.  

It is also noted that, when the veteran was examined by VA in 
June 1968 and September 1969, he had no complaint pertaining 
to his ears.  Moreover, on examination, his external ear 
canals determined to be normal, without discharge, and the 
examiner found specifically that the veteran had no hearing 
loss at that time.  

Based on this evidence, the Board finds that although the 
veteran may indeed have experienced ruptured eardrums and 
symptoms of acute hearing loss in service, the medical 
evidence of record clearly indicates that such symptoms 
resolved and were not present in the 1960s.  In fact, the 
record contains no objective finding of hearing loss until 
1996, approximately 50 years after the veteran's separation 
from service.  

While the veteran has testified that he has had hearing loss 
and earaches since service, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical evidence 
after service is clearly more probative than the remote 
assertions of the veteran.  To summarize, the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced continuous ear symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board also notes that the record contains no probative 
evidence of a causal relationship between the veteran's 
current hearing loss disability and his military service or 
any incident therein.  With all due respect for the sincerity 
of the veteran's assertions that his current hearing loss is 
causally related to his military service, the Board must 
assign it little probative weight as there is no indication 
of record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Based upon the evidence summarized above, the Board finds 
that the initial clinical diagnosis of a hearing loss 
disability approximately 50 years after separation from 
service is too remote in time to be reasonably attributable 
to service.  Moreover, the medical evidence of record does 
not support the veteran's contention that his hearing loss in 
the left ear is causally related to his military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Again, the record reflects that normal hearing on examination 
in the 1960s, with no objective evidence of hearing loss 
until 1996.  

In short, the medical evidence of record does not support a 
nexus between the veteran's current hearing loss and his 
military service.  In the absence of such a nexus, the 
evidence of record is insufficient to support a finding of 
service connection for hearing loss.  See Heuer v. Brown, 7 
Vet. App. 379, 386-87 (1995); see also Hickson, 12 Vet. App. 
at 253 (holding that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury). 

For the reasons set forth above, the Board finds that the 
preponderance of the most probative evidence of record is 
against the claim.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  VCAA (codified at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As noted above, by June 1997 rating decision, the RO denied 
service connection for a back and neck disability.  In August 
1997, on a VA Form 9, he disagreed with the RO decision in 
this regard.  However, a Statement of the Case addressing 
these issues has not yet been issued.  Thus, according to the 
Court, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).

Thus, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for a 
back disability and a neck disability.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2001).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

